TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00224-CV




Mark McCandless, Joe Petrocelli, and Powell Lane Plaza Partnership, Appellants

v.

Metal Building Components, L.P., Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. GN401001, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING




M E M O R A N D U M   O P I N I ON


                        Pursuant to their mediated settlement agreement, the parties have filed a joint motion
to abate this appeal so that they can effectuate that settlement agreement.  We grant the motion and
abate this appeal until May 24, 2005, by which date the parties will notify the Court whether they
have fulfilled the terms of their settlement agreement and will either move to dismiss, move to
continue the abatement, or resume the normal course of their appeal.
 
 
                                                                                                                                                            
                                                                        W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Filed:   April 5, 2005